February 26, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                           YIGAL BOSCH, Appellant

NO. 14-13-01125-CV                          V.

 HARRIS COUNTY, HARRIS COUNTY DEPARTMENT OF EDUCATION,
   PORT OF HOUSTON AUTHORITY OF HARRIS COUNTY, HARRIS
 COUNTY FLOOD CONTROL DISTRICT, HARRIS COUNTY HOSPITAL
  DISTRICT, CITY OF HOUSTON, HOUSTON INDEPENDENT SCHOOL
DISTRICT, HOUSTON COMMUNITY COLLEGE SYSTEM, AND GREATER
         SHARPSTOWN MANAGEMENT DISTRICT, Appellees
                ________________________________

       This cause, an appeal from the judgment in favor of appellees, signed
December 12, 2013, was heard on the transcript of the record. The record shows
that appellant Yigal Bosch did not have authority to appeal on behalf of Y.B. &
S.J. Enterprises and does not have standing to appeal on his own behalf. We
therefore order the appeal DISMISSED.

      We order appellant, Yigal Bosch, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.